



EXHIBIT 10.33

 

Non-Employee Directors Stock Fee Election Program

 

Background: The Board of Directors and shareholders of IntriCon Corporation (the
“Company”) have approved the 2006 Equity Incentive Plan (the “2006 Plan”) which
permits the grant of Awards (as defined in the 2006 Plan) to employees and
directors of the Company, including Awards of shares of common stock, $1.00 par
value per share (“Common Stock”), as payment for services rendered. The
non-employee members of the Board of Directors receive fees for their service as
members of the Board of Directors and committees of the Board, which fees are
paid in quarterly installments on the first business day of each calendar
quarter during the year. The purpose of this Non-Employee Directors Stock Fee
Election Program (“Program”) is to permit the non-employee directors of the
Company to elect to have some or all of the quarterly director fees (as the same
may be increased or decreased from time to time hereafter, “Quarterly Director
Fees”) paid in shares of Common Stock.

 

1.        The Compensation Committee hereby grants each non-employee director
the right under the 2006 Plan to elect to have some or all of his Quarterly
Director Fees paid in shares of Common Stock. This Award shall constitute an
Unrestricted Stock Award under the 2006 Plan.

 

2.        The minimum amount of the Quarterly Director Fees that can be the
subject of such election by a director is 25% of the Quarterly Director Fees.

 

3.        An election to have the Quarterly Director Fees paid in Common Stock
(“Election”) may only be made during the ten business period beginning on the
third business day after the public release of the Company’s earnings
announcement (a “Window Period”) and then only provided that the director is not
in possession of material, nonpublic information concerning the Company. An
Election shall be made using the form attached hereto as Exhibit A and delivered
to the Company’s Chief Financial Officer prior to the end of a Window
Period.  An Election shall be effective with respect to the next installment of
Quarterly Director Fees paid after the date of the Election and shall continue
until terminated.

 

4.        The shares to be issued shall be valued based on the last reported
sale price of the Common Stock (the “Last Sale Price”) as reported on The
American Stock Exchange on the first business day of each calendar quarter when
Quarterly Director Fees are paid (the “Quarterly Payment Date”). The number of
shares that shall be issued for any such Quarterly Director Fees with respect to
which an Election is in effect shall be equal to the amount of the Election
divided by the applicable Last Sale Price. No fractional shares shall be issued
and a director shall receive cash in lieu of any fractional shares. That portion
of the Quarterly Director Fees for which no Election is in effect shall continue
to be paid in cash.

 

5.        The shares so purchased shall be deemed fully vested as of the
Quarterly Payment Date.

 


--------------------------------------------------------------------------------


6.        Once made, a director may not modify an Election without the prior
consent of the Company and then only during a Window Period and provided that he
is not otherwise in possession of material, non-public information. A director
may terminate an Election at any time. After any termination, a director may not
make another Election until the next Window Period unless such Window Period
begins within 30 days after the termination of the last Election, in which event
such new Election may not be made until the next succeeding Window Period.

 

7.        It is the intention of the Compensation Committee that the shares of
Common Stock that are issued be exempt from liability under Section 16(b) of the
Securities Exchange Act of 1934 pursuant to Regulation 16b-3 adopted by the SEC.

 

8.        It is the intention of the Compensation Committee that this Award and
the Election comply with the “safe harbor” provided by Regulation 10b5-1 adopted
by the SEC.

 

9.        Nothing contained in this Award shall confer upon any director the
right to continue as a director of the Company or interfere in any way with the
rights of the Company to terminate him as a director.

 

10.      The Compensation Committee may discontinue this Program and all
outstanding Elections at any time.

 


-2-


--------------------------------------------------------------------------------


Exhibit A

 

Election to Have Director Fees Paid in Stock

 


To: IntriCon Corporation

Attention: Chief Financial Officer

 

I hereby elect to have ___ % of the quarterly director fees (as the same may be
increased or decreased from time to time hereafter, “Quarterly Director Fees”)
payable to me in my capacity as a member of the Board of Directors and of
committees of the Board of Directors of IntriCon Corporation (the “Company”)
paid in Common Stock of the Company as provided in the Company’s Non-Employee
Directors Stock Fee Election Program (the “Program”). This Election is subject
to all of the terms and conditions of the Program and of the Company’s 2006
Equity Incentive Plan (the “2006 Plan”) pursuant to which the Program was
adopted.

 

I agree that this Election shall remain in effect unless terminated as provided
in the Program or by me by written notice to the Chief Financial Officer of the
Company.

 

 

I am not in possession of any material, nonpublic information concerning the
Company.

 

I have received a copy of the Company’s Summary of the 2006 Equity Incentive
Plan, the Company’s latest Annual Report to Shareholders, the 2006 Plan and the
Program.

 

I intend to be legally bound hereby.

 

 

Sincerely,

 

                

Dated:

 

 

 

 

 

 

print name:

                

 

 

-3-

--------------------------------------------------------------------------------